Filed 7/20/22 P. v. Hoffman CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE et al.,
             Plaintiffs and Respondents,                                A163281

 v.                                                                     (Marin County Super. Ct.
 DAVID L. HOFFMAN, Individually                                          No. CV-15-02647)
 and as Trustee, etc.
             Defendants and Appellants.




         This appeal is from an order in a receivership matter initiated by
respondents the People of the State of California and the County of Marin,
Community Development Agency (collectively, the County) with respect to
certain real property (the properties) owned by Hoffman.1 In October 2015,
the court appointed a receiver pursuant to Health and Safety Code section
17980.7 and Code of Civil Procedure2 section 568 to abate nuisances and


        The properties are owned by the David L. Hoffman Revocable Trust
         1

dated December 20, 2002, for which David L. Hoffman is the trustee. The
notice of appeal in this matter was filed by Mr. Hoffman, both individually
and as trustee of the Hoffman trust. When we refer to Hoffman, we are
referring to Mr. Hoffman individually, in his role as trustee, and/or to the
Hoffman Trust, as the context requires.
       All statutory references are to the Code of Civil Procedure unless
         2

otherwise specified.

                                                               1
oversee remediation, after finding that the violations on the properties were
“so extensive and of such a nature that the health and safety of the
occupants, neighboring residents, and the general public [was] substantially
endangered.” After years of receivership proceedings, the superior court
issued an order in May 2021 instructing the receiver “to retain a real estate
broker to assess, value, list[,] and market” the properties for potential sale.
Hoffman, who had been permitted to retain limited use of the properties
during the pendency of the proceedings, was ordered to vacate the properties
within 90 days.
      After Hoffman appealed, the County moved to dismiss, arguing that the
interim receivership order was not appealable under the collateral order
doctrine. We agreed and dismissed the appeal. Thereafter, in February
2022, the Supreme Court granted review in the case, directed us to vacate
our dismissal order, and asked us to “show cause” why the order at issue was
not appealable as a collateral order. Having reconsidered the matter as
instructed, we again dismiss the appeal.
                                            I.
                                 BACKGROUND
      The two properties at issue in these receivership proceedings—the
Cintura property and the Alta property—are owned by Hoffman and lie
adjacent to each other in the County of Marin. Hoffman purchased the 1.66-
acre Cintura property in 1973 and, we are told, still resides there pending the
disposition of this appeal. A 1,368 square foot dwelling unit was built on the
Cintura property in 1916. The last building permit for the property was
issued in 1947 for repairs to that structure. Hoffman owned the Alta
property with Susan Shannon until November 2002, when he became its sole
owner. The Alta property is approximately 19,500 square feet. An 800



                                        2
square foot dwelling unit was built on the Alta property in 1910. The only
permit for the Alta property was issued in May 1994 for an electrical service
change. The history of multiple code violations and substandard, hazardous
conditions on the properties spans over 30 years.
A. The Cintura Property
      Starting in 1988, the County received a series of complaints regarding
unpermitted construction on the Cintura property. The first stop work order
issued in September 1988 and involved the construction of an unpermitted
tea pagoda attached to the residence. In a February 1991 letter from the
County, Hoffman was granted an extension to submit a permit application for
the tea pagoda, but nothing was done to correct the violation. Another notice
of violation issued in December 1999, ordering Hoffman to stop all work on a
new unpermitted “ ‘dome type structure’ ” on the property for use as a tea
cave. A September 2000 notice of violation ordered Hoffman to stop work on
certain concrete construction, excavation, and ongoing work.
      During a May 2001 site inspection, staff observed an unpermitted
addition to the house that had been constructed under the deck and from
which Hoffman was operating a tea business. The garage had been converted
into a room to store tea. A detached structure, called the tearoom, had been
built. Near the tearoom, a water storage pond had been fashioned, with
adjacent outdoor bathing facilities. The tea pagoda was two stories, but still
incomplete. An outdoor kitchen area with an open fire pit was observed on
the property near construction for an outdoor shower tower. Across from the
shower tower, an outdoor bathroom area with a composting toilet and urinal
was being created. A wastewater pond system had been developed near the
tea pagoda and the residence. The tea cave was still in existence. Up a
pathway, a detached bedroom containing a propane heater was being



                                       3
constructed. Four trailers were also located on the property. Although they
appeared to be occupied, they had no sewer connections.
      County staff met with Hoffman during a site inspection in January
2007 to discuss bringing the property into compliance. He was given 30 days
to take steps towards compliance, but, at a site inspection in February 2007,
it was noted instead that another building had been constructed adjacent to
the garage and more work had been done on the tea pagoda. In November
2009, a notice of violation was issued for construction of a new unpermitted
retaining wall on the northeast side of the property.
      Furthermore, Hoffman was operating a commercial tea business from
the Cintura property throughout this period. The initial business, Silk Road
Teas, was sold in 2004. The new business, The Phoenix Collection, was not
open to the public. To support his commercial tea business, Hoffman stored
large boxes of tea in various structures on the property and had employed at
least one employee from time to time. Nevertheless, no use permits were
ever issued for the property.
      During a February 2007 site inspection by County environmental
health staff, Hoffman admitted that he had disconnected the primary
residence from the septic tank and that he was constructing outdoor
composting toilets, an open urinal, and an outdoor shower/bathing area
which were not connected to the septic system. In addition, neither the
trailers on the property nor the many detached unpermitted structures
constructed by Hoffman were plumbed into the septic system. Instead,
Hoffman had constructed unpermitted holding ponds on the property for
residential waste and grey water. Such above-ground sewage and
wastewater holding ponds create both environmental and public health
hazards. A February 2007 enforcement letter from the County advised



                                       4
Hoffman of the numerous code violations pertaining to his sewage disposal
system and set forth specific timeframes for correction. As of an August 2011
site inspection, however, no governmental permitting had been obtained.
      Regarding water issues, after a number of site inspections at the
Cintura property, a civil engineer for the County determined that there is a
natural watercourse that enters the property and that Hoffman had built
unpermitted structures—including retaining walls, a boat pond, and a
storage building—within 20 feet of the natural watercourse which altered
and/or interfered with its flow. There were also concerns that the open black
water and gray water holding ponds could overflow in a significant storm,
introducing contaminated water into the natural aquatic system. In
addition, the County determined that Hoffman had constructed and was
operating an unpermitted well in the boat pond.
      Hoffman was notified by the County in March 2010, June 2010, and
June 2011, regarding the numerous code violations on the Cintura property.
Each time he was given a detailed list of the necessary corrective steps and
10 days to arrange for correction of the violations. None of the violations
were ever corrected, however. Instead, after a site inspection in October
2011, a notice of violation was issued for construction of a retaining wall near
the tea storage structure as well as additional work on the previously
identified projects. A senior code enforcement specialist for the County sent
an enforcement letter to Hoffman that same month, characterizing the
building code violations on the property as “significant” and suggesting he
“contact a professional, such as an architect or engineer” to review the
unpermitted structures and help him “prioritize what structures [to] pursue
for legalization and what structures cannot be legalized and may need to be
removed.”



                                       5
B.    The Alta Property
      In December 1998, the County received a complaint from co-owner
Susan Shannon that Hoffman was constructing an unpermitted retaining
wall out of wooden tea boxes on the Alta property. In January 1999, an
inspector observed the 30-foot retaining wall, which was six to eight feet tall
and made out of tea boxes filled with unreinforced concrete. A notice of
violation was posted on the property for the illegal construction. In response,
Hoffman inquired about obtaining a permit for the wall and was told several
times of the need to submit plans and obtain a permit or remove the wall. In
May 2000, Hoffman submitted a letter from a civil engineer opining that the
retaining wall was “ ‘sound.’ ” Staff explained the requirements for obtaining
a building permit, and Hoffman responded he was having financial
difficulties with complying but was attempting to work with the engineer to
obtain the permit. At a site inspection in May 2001, the retaining wall was
observed to have been lowered and lengthened, but still required a building
permit. Over the years, staff continued to have discussions with Hoffman
about bringing the retaining wall into compliance.
      An inspection of the Alta property in December 2006 disclosed
numerous unpermitted construction projects at various stages of completion
similar to those described with respect to the Cintura property, including
remodeling of the dwelling unit; conversion of the understory into a tea
storage space; construction of additional retaining walls and detached
accessory structures; and stonework related to a sewage treatment unit.
Despite posting a notice of violation ordering the stoppage of all work, a
February 2007 inspection established that the unpermitted projects remained
on the property and identified additional unpermitted construction. For
example, the dwelling unit had been substantially remodeled, including the



                                       6
removal of the kitchen and bathroom, and there was no plumbing connection
to septic or water. In addition, a tea storage building with large wooden
doors, two equipment storage buildings, and three concrete-block retaining
walls had been constructed on the property. Two additional mortared stone
retaining walls had been built to create terraces for agriculture. A follow-up
letter was sent to Hoffman regarding the need to correct the violations and/or
obtain building permits for the unpermitted structures. Moreover, zoning
issues existed with respect to use of the Alta property to store tea for
Hoffman’s commercial tea business.
      Also in February 2007, an inspection by County environmental health
staff disclosed that Hoffman was in the process of constructing a sewage and
wastewater holding pond system on the Alta property without governmental
approval. The holding pond system was located in the vicinity of a natural
watercourse which drained into Cintura Creek and San Geronimo Creek.3
Hoffman was sent a letter setting forth the numerous violations on the
property, with specific, phased timeframes for their correction. At a meeting
in March 2007, Hoffman was given instructions for obtaining a permit from
the State Regional Water Quality Control Board for his above-ground sewage
disposal system. As of October 2007, no changes or corrections had been
made, and Hoffman admitted he had dug a well on the property. Over the
next four years, despite continued reminders, Hoffman failed to seek permits
for his waste disposal system.




      3 As with the Cintura property, Hoffman had built unpermitted
structures within 20 feet of the natural watercourse which altered and/or
interfered with its flow. Thus, similar issues regarding interference and
possible contamination of the watercourse were also present and unaddressed
on the Alta property.


                                        7
      Inspections in August and October 2011 identified additional
unpermitted construction, including an unreinforced masonry tower built
over the unpermitted sewage and wastewater holding ponds. Hoffman had
installed a bathtub, sink, composting toilet, and a gas line in the tower. The
plumbing fixtures were not connected to an approved sewage system.
Rather, Hoffman told County staff the holding ponds were for both black
water and grey water and that he used the grey water for agricultural
purposes. As previously mentioned, above-ground sewage and wastewater
holding ponds can create both environmental and public health hazards.
Hoffman had also built an addition to the dwelling unit; made other
renovations; constructed a small accessory structure out of unreinforced
masonry; and built a new 60-foot stone structure which he called a garbage
enclosure.
C.    Administrative Proceedings
      In June 2011, the County issued violation letters to Hoffman stating it
would refer the Cintura property and the Alta property for code enforcement
hearings unless Hoffman contacted the County within ten days and arranged
to correct the code violations on the properties. Hoffman did not respond. In
December 2011, Hoffman was issued nuisance abatement notices and notices
to appear with respect to both properties.
      At hearings in February 2012 before an administrative law judge
(ALJ), Hoffman testified regarding conditions on the properties. According to
Hoffman, he and his wife were the only residents on the Cintura property.
There was one trailer on the property, which was occupied occasionally by a
caretaker or other employee. The Alta property was unoccupied and used to
store equipment, furniture, clothing, wine, and tea. Hoffman had operated a
tea business on the Cintura property for 40 years. At that point, he and his



                                       8
wife were running a mail order tea business called The Phoenix Collection.
Tea was stored in the tea cave, the converted garage, and in small rooms off
the garage. The orders were filled on the Cintura property and picked up for
delivery at the Alta property. Hoffman also used the Alta property to age
teas he had collected from Thailand and China. Hoffman had a business
license for the sale of tea at the Cintura property. Hoffman did not have a
business license for the Alta property. Although the operation was not open
to the public, Hoffman invited people from “ ‘all over the world’ ” to taste his
tea.
       Hoffman held no professional licenses but had done all of the
remodeling and construction on the properties himself. He stated that he did
try to obtain a building permit for the tea pagoda in 1988 but that it proved
“ ‘unworkable’ ” because the logs he had used were not up to code. Hoffman
admitted he had never obtained a building permit for any of the projects on
either property. In 2007, he sent a letter to the County suggesting his
properties were exempt from building permits because they were a “ ‘film
set,’ ” having been filmed as part of a 2007 documentary by Les Blank called
All in this Tea. He continued to believe he was exempt from building permits
on this basis.
       Since at least the 1990’s, Hoffman has been a proponent of sustainable
living through composting of food and human waste. The earthworm is the
mainstay of his agricultural system, and he is a proponent of waste disposal
through bio-digestion. He claimed he attempted to get his alternative waste
disposal system on the Cintura property permitted 40 years ago but was
unsuccessful. There was no longer a septic system on the Alta property, and
his alternative waste disposal system was not completed. The holding ponds
on the Alta property were being used at that point to store water for



                                        9
agricultural uses. Hoffman did not believe there is a natural watercourse on
the Cintura property. He was unaware of a natural watercourse on the Alta
property, but testified water comes onto the Alta property from the Cintura
property following rain. He admitted to diverting water to protect the Alta
dwelling unit.
      In 2011, Hoffman put together a working team, including an architect,
a geotechnical engineer, and a structural engineer to begin the process of
bringing the properties into compliance. The architect prepared a hand
drawing of all of the structures on the properties, and the geotechnical
engineer wrote a report regarding the foundation of one structure. In
December 2011, the County deemed the documentation insufficient, as it had
requested a survey of all of the structures before any permit could be sought.
At that point, Hoffman stopped all attempts at remediation. He conceded,
however, that he might “be at fault” and that he has learned after 40 years
“he cannot simply build what he wants to build.”
      In written orders, the ALJ concluded that Hoffman had engaged in
numerous code violations for unpermitted construction, retaining walls,
composting toilets, and sewage and wastewater holding ponds on both
properties. Additional violations were found with respect to construction
within 20 feet of the top of a natural watercourse, the unpermitted
construction of retaining walls and other structures within a natural
watercourse, and the construction of unpermitted wells. The ALJ rejected
Hoffman’s argument that the temporary use of the properties as a film set
exempted him from these requirements. Further, the storage of commercial
tea products on the properties violated zoning restrictions for home
occupations, as did use of an employee in conjunction with a home occupation
without a use permit.



                                      10
      Thus—over 10 years ago, on May 1, 2012—Hoffman was ordered by the
ALJ to abate his many violations and public nuisances by, among other
things, ceasing to discharge any human waste or wastewater to the surface of
the ground within 24 hours; retaining a septic pumper to pump all
wastewater from the holding ponds within 10 days; contracting with a
professional to determine whether the existing septic system on the Cintura
property could be repaired or must be replaced within 30 days; removing
unpermitted sewage-related ponds within 45 days on the Cintura property
and 90 days on the Alta property; obtaining a septic permit within 90 days for
the Cintura property and 120 days for the Alta property; obtaining the
necessary permits in order to complete demolition of all unpermitted
buildings and other structures within 90 days; and removing all trailers and
stored commercial tea.
      No occupancy of the properties was permitted until the sewage disposal
issues were resolved per the ALJ’s orders. In addition, Hoffman was also
ordered to pay approximately $31,000 in abatement costs and $97,000 in civil
penalties for the Cintura property and approximately $27,000 in abatement
costs and $70,000 in civil penalties for the Alta property. Hoffman’s petitions
for administrative appeal of the ALJ’s decisions were denied by the superior
court in December 2012, with the court sustaining the ALJ’s orders in their
entirety.
D.    Receivership Proceedings
      In September 2014, the County issued a notice to Hoffman with respect
to the properties, directing him to comply with the ALJ’s orders within 30
days and informing him that the failure to commence work could lead the
County to petition the courts for appointment of a receiver with respect to the




                                      11
properties.4 In October 2015—almost three years after the ALJ’s orders were
confirmed by the superior court, the court appointed a receiver with respect
to the properties, finding them to be substandard and maintained in violation
of state law and local ordinance. Specifically, the court found pursuant to
Health and Safety Code section 17980.6 that the violations on the properties
were “so extensive and of such a nature that the health and safety of the
occupants, neighboring residents, and the general public [was] substantially
endangered.” Despite being afforded a reasonable opportunity to correct the
violations cited in the ALJ’s decisions and orders, Hoffman had not done so.
The court concluded that the substandard conditions and violations would
likely persist unless it appointed a receiver “to take possession of [the
properties] and undertake responsibility for [their] rehabilitation.”
      The receiver was granted full powers under section 568 and Healthy
and Safety Code section 17980.7, subdivision (c), subject only to the
appointment order and any further orders of the court. Pursuant to the
appointment order, the receiver was given broad powers “to the extent
necessary to abate any nuisance, rehabilitate the propert[ies], and bring the
propert[ies] into compliance with the law,” including the powers to: take full
and complete possession and control of the properties; to determine the
economic and practical feasibility of rehabilitating the structures on the
properties or whether demolition or some other method of abating the


      4 In fact, when the County conducted a follow-up inspection in June
2014, not only had Hoffman failed to correct any of the violations on the
properties, he had completed additional construction on the tea pagoda and
an outdoor shower on the Cintura property and had replaced a trailer with an
outdoor kitchen, including a stove, refrigerator, and cooking area with a
stucco enclosure. An inspection in December 2014, disclosed Hoffman’s
construction of a new water collection area on the Cintura property and a
new fence on the Alta property.


                                       12
violations was more appropriate; to enter into contracts, including contracts
with real estate agents or appraisers; to sell the properties “if necessary,
subject to the prior approval and confirmation of [the] Court,” and to
“temporarily or permanently relocate” the properties’ occupants “if necessary”
to implement a rehabilitation plan.
      The County had not sought Hoffman’s immediate removal from the
properties in its petition requesting appointment of a receiver, but it did
request the right to seek a removal order from the court if Hoffman interfered
with the rehabilitation or if the properties became too hazardous to safely
inhabit. In addition, the appointment order expressly instructed the receiver
with respect to the ALJ’s orders—including specifically the orders that the
properties be vacated—that he should investigate the properties and, “[i]n
the event the [r]eceiver should determine that the [properties] should be
vacated, the [r]eceiver [should] seek specific instructions from the Court by
way of a noticed motion.”5 Although orders appointing receivers are made
specifically appealable pursuant to section 904.1, subdivision (a)(7), no appeal
was taken from this order.
      In December 2017, in response to a request for further instructions
from the receiver, the court held a hearing with respect to the receiver’s
mitigation plan for the properties.6 The court noted that the receiver’s duties



      5 Thus, contrary to arguments made by Hoffman’s appellate counsel
during oral argument, the receivership order clearly contemplated the
possibility that the properties might need to be sold to bring them into
compliance (expressly giving the receiver the power to sell “if necessary,”
subject to court approval and confirmation) and specifically authorized the
receiver to seek Hoffman’s removal by noticed motion “[i]n the event the
[r]eceiver should determine that the [properties] should be vacated.”
      6   In preparation for the hearing, the court conducted a site visit.


                                         13
in this case were “vast” and would likely continue for months if not years. It
stated that its instructions would be centered on certain limited tasks
immediately confronting the parties and that “clearly” further instructions
would be “required over time.” The court found the receiver’s request to
install fences, railings, and gates to remediate “obvious safety hazards”
generally “reasonable and necessary.” It pointed to one particular structure
that presented a safety hazard (and which it appeared Hoffman had been
“continuously modifying” in violation of court order), stating that it should be
fenced. With respect to two structures on the Alta property that encroached
on public land, the court was willing to consider allowing Hoffman to modify
or remove them at his expense prior to the receiver seeking their demolition.
      The court’s written order generally authorized the installation of
fences, railings, and gates on the properties. However, Hoffman and his
employee were authorized to continue to use the residence and one storage
structure on the Cintura property. In addition, the fencing and gates on the
Alta property were required to be installed to allow Hoffman access to the
interior of the residence and the garden area on that property. Hoffman was
prohibited from making the properties open to the general public for “tours or
visits.” And Hoffman’s continued occupancy of the properties was expressly
conditioned upon “the termination of construction work” at the properties.
      At a hearing for further instructions in September 2018, the court
noted that the receivership proceeding was not meant to be punitive.
Instead, the “primary end goal” was to restore the properties “to legal status
in a feasible and economical manner.” The court also recognized “that the
community and the County have stated wishes to preserve the propert[ies],
and [their] alleged historical architecture, and that such preservation should
also guide the restoration efforts.” It indicated that it was considering “all



                                       14
relevant facts, including the community interest in saving historically
significant structures.” Indeed, given the facts before the court at that time,
it favored “restoration of the propert[ies] without demolition, if economically
feasible.” The court expressed openness to an agreement between the County
and the Marin Architectural Commission to treat the properties as
historically and architecturally significant but stated it could not mandate
the relevant governmental entities to do so.
      During the September 2018 hearing, the court authorized the receiver
to move forward with the demolition of the two structures on the Alta
property that encroached on public land, finding it the only feasible solution.
Hoffman had been provided with a fair opportunity to address the structures
in another manner and had failed to do so. The court also ordered the
receiver to examine the properties on a structure by structure basis and
prepare recommendations regarding whether the rehabilitation of each such
structure could be conducted through application of the State Historical
Building Code (Health & Saf. Code, § 18950 et seq.). The receiver was
ordered to meet and confer with counsel on this issue and prioritize
structures.
      At a hearing in March 2019, the court noted the thoroughness of the
receiver’s “comprehensive report.” The report set forth in detail how the
State Historical Building Code could be utilized to legalize some or all of the
structures on the properties and how the violations of federal, state, and local
laws arising from Hoffman’s unpermitted diversion of the watercourses
running over the properties could be resolved through off-site mitigation.
Hoffman requested 90 days to review the report, but stated he was willing to
give up the properties. The People’s attorney stated she had no objection to




                                       15
the properties being considered historical. The County’s primary concern,
according to its attorney, was bringing the properties into compliance.
      By August 2019, representatives of the Lagunitas Project, a local
nonprofit formed to acquire and preserve the properties, appeared in court at
a status conference, and the parties discussed progress with respect to a
possible compliance agreement and settlement. In December 2019, the court
set a mandatory settlement conference for March 2020. At the conclusion of
the March 2020 hearing, the court ordered the receiver to file a report
discussing the highest and best use of the properties; the value of the
properties; and the cost for rehabilitation and restoration of the properties.
Hoffman requested and was given the opportunity to file a proposal for
bringing the properties up to code but did not do so.
      The matter was then continued several times in an attempt to reach a
feasible solution for the properties. Hoffman was given another chance to
propose an alternate plan for the properties in July 2020, but he did not
submit anything to the court. In October 2020, the court expressed the need
for this case to be resolved given conditions on the properties. The receiver
addressed the court, stating that he had no faith any significant money would
be raised to save the properties and that there were no practical solutions to
save them. He noted that he had already advanced $20,000 of his own money
with respect to the properties and that the waterway issued had not even
been addressed. The court advised the receiver to file a request for
instructions to bring the properties into compliance, whether by sale or
rehabilitation. The court was not optimistic the properties could be
rehabilitated and advised Hoffman to prepare to vacate the properties.
      The receiver’s April 2021 request for instructions asked for authority to
take sole possession of the properties and to employ a real estate broker to



                                       16
market the properties for sale.7 According to the receiver—while technically
feasible—a preservation-based rehabilitation approach for the properties was
simply not financially feasible. The receiver would need access to funds to
pay for “the significant amount of technical work needed to inspect, analyze
and document the structures and improvements” at the properties and to
prepare the necessary “surveys, reports and plans.”
      There was little, if any, equity in the properties to fund such an
approach. As of mid-2020, the fair market value of the properties was
estimated at up to $650,000 (Alta property) and $525,000 (Cintura property),
valuations which had likely increased. However, the receiver detailed
approximately one million dollars in liens, defaulted taxes, and
administrative creditors’ claims with respect to the properties. It appeared
Hoffman was either unwilling or unable to provide for the rehabilitation
costs. Moreover, despite “considerable efforts” through a “sophisticated
fund[]raising and education program,” the Lagunitas Project had raised only
a small percentage of the over one million dollars it acknowledged it would
need to preserve the properties. Finally, although Hoffman had been given
several chances to submit an alternate rehabilitation plan, he had not done
so and had not been in communication with the County or the receiver since
October 2020.
      The receiver opined that he had done everything reasonably possible to
facilitate a preservation-based rehabilitation plan for the properties with
Hoffman and the Lagunitas Project and that that there was no significant
public funding available for such an approach. He believed his proposed plan



      7Mindful of Hoffman’s age and health, the receiver had delayed filing
the request until after the local COVID stay-at-home order expired, Marin
County moved to orange COVID status, and vaccinations were available.


                                       17
of seeking a buyer for the properties was not just preferable, it was the only
viable plan for their rehabilitation. With respect to Hoffman’s continued
presence on the properties, the receiver stated it would be “entirely
unrealistic” to assess, list, and show the properties with Hoffman in
residence. The receiver noted that he had never inspected the interiors of
several unpermitted structures on the properties because Hoffman declined
to give him access. Moreover, Hoffman continued to construct improvements
on the properties despite court orders enjoining him from doing so. The
receiver, real estate agents, consultants, demolition contractors, and
potential purchasers would require unfettered access to the properties.
      Hoffman opposed the requested orders on a plethora of grounds,
including that they were premature because there was no receivership plan,
rehabilitation plan, or financing plan in place for the properties. He
acknowledged, however, that a feasible compliance plan could not be
developed by the receiver “until data regarding rehabilitation work,
valuation, sale pricing, finances, and funding [could] at least be estimated.”
Hoffman also argued that the receiver had not established it was necessary to
evict him from the properties and stop him from conducting his tea business
there, although he recognized “there may eventually come a time when [he]
must vacate the propert[ies] (either temporarily or permanently).” And he
expressed concern regarding the solvency of the receivership and the
financial feasibility of a sale-based plan. According to Hoffman, the
Lagunitas Project remained committed to developing a preservation-based
plan for the properties.




                                       18
      On May 21, 2021, the superior court held a hearing which culminated
in the order appealed from in this case.8 It was noted throughout the hearing
that any proposed sale of the properties would be subject to further court
order. Hoffman’s attorney stated that the Lagunitas Project remained
involved and might “at the end of the day, wind up being the buyer that
comes in.” The court agreed that, given the complexities of the properties,
the receiver might not find a buyer, and the Lagunitas Project could “come in
and offer pennies on the dollar and maybe get a bargain,” but that they
wouldn’t know the options without listing the properties. With respect to
Hoffman’s continued occupancy, his attorney commented he had so many
possessions at the properties it would take 5 months for him to move out, and
the receiver stated it was infeasible to try to market the properties with
Hoffman and all of his possessions there.
      The court commented that it felt deeply for Hoffman and had
throughout the proceedings. It addressed him directly, stating: “[Y]ou have
been before me for more than five-and-a-half years now. You have come
before me wearing your heart on your sleeve begging for me to exercise
discretion to allow you to stay and to try and find every possible way to
preserve the property that you built.” The court opined, however, that it and
the receiver had “done all humanly possible, but for taking out a checkbook



      8  Both parties cite to the reporter’s transcript for this hearing in their
supplemental briefing filed after this case was remanded to us by the
Supreme Court. We did not have the benefit of this transcript when we
initially dismissed this appeal because it had not yet been filed as part of the
appellate record. However, we find it relevant to the issues involved in this
motion and therefore, to the extent not automatically included it the record
before us, we take judicial notice of the reporter’s transcript as well as the
portions of record below which have been provided to us by the parties in
their motion pleadings. (Evid. Code, §§ 452, subds. (c) & (d), 459, subd. (a).)


                                       19
and writing you a check for $1 million to be able to save the propert[ies].” It
concluded its choices at that point were limited and it “would be foolish to
suggest that it’s not time to sell the propert[ies] and that we can do
something else.” And it stated that, in ordering him to leave, it was simply
effectuating the orders that had been in place for years. The court reflected
that, when it did its site visit in 2017, there was wet cement, new redwood
fencing, and construction going on in the tea house despite those orders.
While it expressed hope that the Lagunitas Project could “enter into the mix,”
the court stated it could “barely see the line in the sand” because the line was
so far behind it.
      In its written order, the court found that it was “reasonable and
necessary” for the receiver to take “full and sole physical possession” of the
properties and “to retain a real estate broker to assess, value, list and
market” the properties. Thus, pursuant to the order, the receiver was
instructed to take full and sole physical possession of the properties; Hoffman
was ordered to vacate the properties, and to cause all other persons to vacate,
within 90 days of the entry of the order; and the receiver was instructed “to
retain a real estate broker to assess, value, list and market” the properties in
order to “secure sales of them for approval and confirmation by the Court.”
Hoffman filed a timely notice of appeal from this order.
      The County moved to dismiss, arguing that Hoffman was challenging a
non-appealable interim order. After opposition, we agreed with the County
and dismissed the appeal, finding the collateral order doctrine inapplicable
on these facts. In February 2022, the Supreme Court granted review in the
case, directed us to vacate our dismissal order, and asked us to “show cause”
why the order at issue was not appealable as a collateral order. Having




                                       20
reviewed the matter a second time, we reaffirm our prior conclusion and
again dismiss the appeal.
                                       II.
                                DISCUSSION
A.    Legal Framework
      “[Health and Safety Code] [s]ection 17980.7 authorizes the judicial
appointment of a receiver in situations where substandard conditions on a
property substantially endanger the health and safety of the public, and the
property owner has been unable or unwilling to remediate those conditions.
The law permits the appointment of a receiver to assume control of the
property and abate the nuisance conditions or to take other appropriate
actions as may be authorized by the court.” (County of Sonoma v. Quail
(2020) 56 Cal.App.5th 657, 671–672.) A superior court’s orders in
receivership proceedings rest upon that court’s “ ‘sound discretion exercised
in view of all the surrounding facts and circumstances and in the interest of
fairness, justice[,] and the rights of the respective parties. [Citation.] The
proper exercise of discretion requires the court to consider all material facts
and evidence and to apply legal principles essential to an informed,
intelligent, and just decision. [Citation.] Our view of the facts must be in the
light most favorable to the order[,] and we must refrain from exercising our
judgment retrospectively.’ [Citations.] Where there is no evidence of fraud,
unfairness, or oppression, the court has wide discretion in approving the
receiver’s proposed actions.” (City of Santa Monica v. Gonzalez (2008) 43
Cal.4th 905, 931 (Gonzalez); accord, Quail, at p. 671; City of Sierra Madre v.
SunTrust Mortgage, Inc. (2019) 32 Cal.App.5th 648, 657–658, 660.) Indeed,




                                       21
“[s]uch deference is the rule, even where the court confirms extraordinary
action by the receiver, such as a sale of real property.” (Gonzalez, at p. 931.)
      Here, however, we are considering whether a particular order in a
receivership proceeding is appealable pursuant to the collateral order
doctrine. “[W]e are ‘dutybound to consider’ appealability.” (Pacific Fertility
Cases (2022) 78 Cal.App.5th 568, 576.) And, if jurisdiction is lacking, we
“ ‘must dismiss.’ ” (Ibid.) Such a jurisdictional question, when based on
undisputed facts, is subject to our de novo review. (Saffer v. JP Morgan
Chase Bank (2014) 225 Cal.App.4th 1239, 1248; Dial 800 v. Fesbinder (2004)
118 Cal.App.4th 32, 42 [“Where the evidence is not in dispute, a
determination of subject matter jurisdiction is a legal question subject to de
novo review”].) Nevertheless, we must necessarily consider the context in
which the challenged order arose in the exercise of our independent review of
this legal question.
      “The right to appeal in a civil case is conferred exclusively by statute.”
(Smith v. Smith (2012) 208 Cal.App.4th 1074, 1083 (Smith), quoting Powers
v. Richmond (1995) 10 Cal.4th 85, 109.) Generally, only final judgments are
appealable. (See Sullivan v. Delta Airlines (1997) 15 Cal.4th 288, 304.) “A
judgment is the final determination of the rights of the parties in an action or
proceeding.” (§ 577.) “Under the final judgment rule, ‘ “ ‘There can be but
one final judgment in an action, and that is one which in effect ends the suit
in the court in which it is entered, and finally determines the rights of the
parties in relation to the matter in controversy’ [citations]. A judgment is
final ‘when it terminates the litigation between the parties on the merits of
the case and leaves nothing to be done but to enforce by execution what has
been determined.’ ” ’ ” (San Joaquin County Dept. of Child Support Services
v. Winn (2008) 163 Cal.App.4th 296, 300 (Winn).) “It is the substance and



                                       22
effect of the judgment which determines its finality. (Brown v. Memorial
Nat.’l Home Foundation (1958) 158 Cal.App.2d 448, 453.)
      As this District summarized decades ago in Kinoshita v. Horio (1986)
186 Cal.App.3d 959 (Kinoshita), numerous policy considerations undergird
the one final judgement rule. For instance, there is “the obvious fact that
piecemeal disposition and multiple appeals tend to be oppressive and costly.
(Id. at p. 966.) Moreover, “[i]nterlocutory appeals burden the courts and
impede the judicial process in a number of ways: (1) They tend to clog the
appellate courts with a multiplicity of appeals. Whether or not the earlier
ruling is appealed, later ones will certainly be appealable. [Citations.] (2)
Early resort to the appellate courts tends to produce uncertainty and delay in
the trial court. . . . (3) Until a final judgment is rendered the trial court may
completely obviate an appeal by altering the rulings from which an appeal
would otherwise have been taken. [Citations.] (4) Later actions by the trial
court may provide a more complete record which dispels the appearance of
error or establishes that it was harmless. (5) Having the benefit of a complete
adjudication by the trial court will assist the reviewing court to remedy error
(if any) by giving specific directions rather than remanding for another round
of open-ended proceedings.” (Id. at pp. 966–967.)
      In contrast, “[t]hose whose rights and obligations depend on the
judgment are best served by a single complete and final resolution of the
issues presented. A right to an interlocutory appeal permits a party who
benefits from delay to frustrate the goals of promptness and certainty of
adjudication. The possibility that an order is appealable can produce delay
even where no one wants to impede the litigation. If the ruling is appealable,
the aggrieved party must appeal or the right to contest it is lost. [Citations.]
Thus every exception to the final judgment rule not only forges another



                                        23
weapon for the obstructive litigant but also requires a genuinely aggrieved
party to choose between immediate appeal and the permanent loss of possibly
meritorious objections.” (Kinoshita, supra, 183 Cal.App.3d at p. 967.) “For
all these reasons, exceptions to the one final judgment rule should not be
allowed unless clearly mandated.” (Ibid.)
      Section 904.1 codifies the one final judgement rule. (§ 904.1, subd. (a)
[an appeal may be taken from the superior court “[f]rom a judgment, except
an interlocutory judgement.”] The provision also contains a list of statutory
exceptions to that rule. (§ 904.1, subds. (a)(1)-(14).) “Section 904.1 serves to
avoid piecemeal litigation by limiting appeals to final judgments,
postjudgment orders, and certain enumerated orders.” (Smith, supra, 208
Cal.App.4th at p. 1083.) As mentioned above, for instance, pursuant to
subdivision (a)(7) of section 904.1, an appeal may be taken from an order
appointing a receiver, even though it is not a final judgment. The
receivership order at issue here, in contrast, is not a final judgment; nor is it
one of the orders specifically made appealable by section 904.1. (Smith,
supra, 208 Cal.App.4th at p. 1083.)
      However, the collateral order doctrine exists as a common law
exception to the one final judgment rule pursuant to which “some interim
orders are deemed appealable ‘judgments’ because they are essentially the
same as a final judgment.” (Reddish v. Westamerica Bank (2021)
68 Cal.Ap.5th 275, 278; see Smith, supra, 208 Cal.App.4th at p. 1084 [the
collateral order doctrine is a well-recognized “exception to the ‘one final
judgment’ rule codified in . . . section 904.1”].) Pursuant to the doctrine, an
interim order is appealable if: (1) it is collateral to the subject matter of the
litigation; (2) it is final as to the collateral matter; and (3) it directs the
payment of money by the appellant or the performance of an act by or against



                                          24
the appellant. (Marsh v. Mountain Zephyr (1996) 43 Cal.App.4th 289, 297–
298, citing Sjoberg v. Hastorf (1948) 33 Cal.2d 116, 119; accord, Reddish, at
p. 278; (Koshak v. Malek (2011) 200 Cal.App.4th 1540, 1545 (Koshak).) In
other words, under the collateral order rule, “ ‘an appeal will lie from [a]
collateral order even though other matters in the case remain to be
determined,’ but that exception applies only ‘[w]here the trial court’s ruling
on a collateral issue “is substantially the same as a final judgment in an
independent proceeding” [citation], in that it leaves the court no further
action to take on ‘a matter which . . . is severable from the general subject of
the litigation.’ ” ’ (Winn, supra, 163 Cal.App.4th at p. 300.)
      “A matter is collateral when it is ‘distinct and severable from the
general subject of the litigation.’ ” (Steen v. Fremont Cemetery Corp. (1992)
9 Cal.App.4th 1221, 1227 (Steen).) In contrast, “[i]f an order is ‘ “important
and essential to the correct determination of the main issue” ’ and ‘ “a
necessary step to that end,” ’ it is not collateral.” (Winn, supra,
163 Cal.App.4th at p. 300.) An interim order is not final if further judicial
action is required with respect to the matters addressed by the order.
(Koshak, supra, 200 Cal.App.4th at p. 1545.) In other words, the order must
be “ ‘dispositive of the rights of the parties in relation to the collateral
matter.’ ” (Ibid.) As this Division noted almost a century ago, “ ‘A judgment
that is conclusive of any question in a case is final as to that question.’ ”
(Colma Vegetable Assoc. v. Superior Court (1925) 75 Cal.App. 91, 95, italics
added.)
      For example, in Winn, an alleged father appealed from a superior court
order in a child support proceeding requiring him to submit to genetic
testing. (Winn, supra, 163 Cal.App.4th at p. 298-299.) The appellate court
concluded that the collateral order doctrine did not apply because the genetic



                                         25
testing order was “not severable from the general subject matter of the
litigation, which is to establish whether Winn is the father of the children
and to obtain an order that he pay child support.” (Id. at p. 300.) As to
finality, Gunder v. Gunder (1929) 208 Cal. 559 is instructive. In that case,
the Supreme Court dismissed an appeal from an order settling the basic
issues in a marriage dissolution proceeding and referring the matter to a
referee for an accounting. (Id. at pp. 559–561.) In finding the referral order
non-appealable, the Court reasoned: “It is apparent upon the showing made
in this case that the judgment is not and was not intended by the court to be
a final determination of the controversy in the trial court but that final
judgment as to the issues adjudicated was reserved by the court to be entered
upon the submission of the referee’s report, which would then be subject to
‘the court's approval,’ and at which time the court would also render its ‘final
judgment in favor of said plaintiff and against said defendant in such amount
as the court may find that the plaintiff is entitled to.’ ” (Id. at p. 562; see also
Kinoshita, supra, 183 Cal.App.3d at p. 964 [noting the “ ‘now settled rule’ ”
that the types of orders at issue in Gunder are not appealable].)
B.    The Order at Issue is not Appealable
      There is little disagreement between the parties regarding the law
applicable to this dispute. Nevertheless, the County argues that the
receivership order at issue is not appealable pursuant to the collateral order
doctrine because it does not deal with a collateral matter, it does not require
the payment of money or performance of an act by Hoffman, and it is not a
final disposition of the matters covered in the order. Hoffman, on the other
hand, asserts that the collateral order doctrine does authorize this appeal
because the order requires him to perform an act, moving off the properties;
involves matters collateral to the main issue in the proceedings, possession



                                         26
and sale of the properties; and is a final resolution of those matters. As
discussed below, we agree with the County that the challenged receivership
order is neither collateral to the main purpose of the underlying receivership
nor final with respect to the issues it addresses. We therefore again dismiss
this appeal. Although we tend to agree with Hoffman that the receivership
order—by requiring him to move off the properties, at least temporarily—
does require the performance by him of an act, we need not reach this issue
because Hoffman has failed to persuade on the other two factors necessary for
application of the collateral order doctrine.9
      1. The Order is not Collateral
      As the superior court made clear at a hearing for further instructions in
September 2018, the “primary end goal” of these receivership proceedings is
to restore the properties “to legal status in a feasible and economical
manner.” Hoffman concedes as much. He argues, however, that the court’s
order instructing the receiver “to retain a real estate broker to assess, value,
list and market” the properties in order to “secure sales of them for approval
and confirmation by the Court” is collateral to the issue of abatement. To the
contrary, the possibility that the properties might need to be sold in order to
effect their remediation has been contemplated since the court appointed the
receiver back in 2015. In its appointment order, the court granted the



      9 The County argues at length that Hoffman was not directed to take
any “new” action by the challenged receivership order because he had already
essentially been deprived of possession of the properties through existing
court orders, subject only to notice of physical removal by the court. We do
find the fact that Hoffman had only contingent and limited rights to physical
possession of, and/or access to, portions of the properties relevant to the
question before us. However, we consider it in the context of our finding
below that the receivership order was not collateral to the main subject
matter of this litigation, the remediation of the properties.


                                       27
receiver numerous powers “to the extent necessary to abate any nuisance,
rehabilitate the propert[ies], and bring the propert[ies] into compliance with
the law,” including the power to sell the properties “if necessary, subject to
the prior approval and confirmation of [the] Court.”
      It can hardly be said that the court’s order instructing the receiver to
explore the parameters of a possible sale was unrelated or somehow ancillary
to the underlying goal of abatement. Rather, it was a critical step towards
remediation, taken only after the court and the receiver—over the course of
years—took numerous actions attempting to prioritize a preservation-based
remediation plan for the properties. As the court remarked at the May 2021
hearing, both it and the receiver had “done all humanly possible, but for
taking out a checkbook and writing [Hoffman] a check for $1 million to be
able to save the propert[ies].” Exploring remediation through sale thus
became essential to restoring the properties “to legal status in a feasible and
economical manner.”
      Similarly, from the beginning of this receivership action, Hoffman’s
physical possession and use of the properties has always been tied to, and
contingent on, the need for their remediation. Although it did not ask that
Hoffman be immediately removed from the properties in its receivership
petition, the County did request the right to seek a removal order from the
court if Hoffman interfered with their rehabilitation or if the properties
became too hazardous to safely inhabit. And the court expressly instructed
the receiver to investigate the properties and seek specific instruction if he
“determine[d] that the [properties] should be vacated.” Thereafter, Hoffman’s
ability to use the properties was substantially reduced for health and safety
reasons while the receiver and the court pursued a feasible remediation plan.
Once it was determined that sale of the properties should be explored,



                                       28
ordering Hoffman (and his extensive possessions) to be removed from the
properties so that they could be effectively marketed for a possible sale was
simply the next step in the underlying abatement goals of the receivership
action. As the court, itself, stated, ordering Hoffman to leave was simply
effectuating the orders that had been in place for years. We thus conclude
that decisions regarding Hoffman’s occupancy of the properties were not
“ ‘distinct and severable from the general subject of the litigation.’ ” (Steen,
supra, 9 Cal.App.4th at p. 1227.)
      2. The Order is not Final as to Either Possession or Sale
      Even more evident, the receivership order is not final as to either of the
two issues it addresses. As stated above, the possibility that the properties
might need to be sold in order to effect their remediation had long been
contemplated, and the court’s order simply instructed the receiver “to retain a
real estate broker to assess, value, list and market” the properties in order to
“secure sales of them for approval and confirmation by the Court.” (Italics
added.) As its comments during the May 2021 hearing made clear, the court
fully expected to revisit the issue before settling on a specific plan with
respect to the ultimate disposition of the properties.
      The court first identified options which might come before it, including
a buyer who wants to buy empty lots, a buyer who wants the properties “as
is” with plans to level them, a buyer who wants to preserve them, and/or a
buyer who wants to work with the County on their remediation and post a
bond. But the court did not know what options would be available and “it
would be silly for [it] to flip a coin and decide which option [the receiver]
should go with before we know what buyers are out there.” The court went
on to state: “I would presume that if [the receiver] finds a buyer who says, ‘I
want this property for X number of dollars, clear lot,’ [the receiver] is going to



                                        29
come to me and say, ‘I [have] a buyer and we need instruction to clear the lot,’
or if he comes to me and says, ‘I have a buyer who wants the property as is
and the buyer is committed to bringing the buildings up to historical building
code and has met with the County, and they are in agreement as to what
needs to be done to bring it up to historical building code, and the buyer is
prepared to post a bond to convince the County that it’s going to be brought
up to building code,’ then [the receiver] will bring me in a request to approve
that.” It later reiterated: “I have to approve it before it’s sold, anyway, so I
would have to approve any sale.”
      In this way, these proceedings are distinguishable from those in both
Fish v. Fish (1932) 216 Cal.14 (Fish) and City of Riverside v. Horspool (2014)
223 Cal.App.4th 670 (Horspool). In Fish, the petitioner had appealed from an
order “settling the receiver's account, fixing his compensation and that of his
attorney, directing a named commissioner to sell, subject to confirmation,
certain property in the receiver’s hands to pay said fees, directing the
disposition to be made of the balance of the proceeds derived from such sale,
and ordering the discharge of the receiver and the release of his surety.”
(Fish, at p. 15.) In an opinion granting a petition for writ of supersedeas, the
court noted that the commissioner was reportedly threatening to sell the
property while the appeal was pending. (Ibid.) The court found the order
appealable as a collateral order, opining: “The order for the sale of the
receivership property, for the purpose designated, is certainly an order ‘for
the doing of an act against’ petitioner, because, if carried into execution, it
will deprive her of a portion of the property or the proceeds derived from the
sale thereof.” (Id. at p. 16.) Under the circumstances, the court did not find
the fact the sale was still subject to court confirmation dispositive, noting:
“Obviously, such a reservation does not affect the finality of that portion of



                                        30
the order fixing the compensation of the receiver and his attorney and
directing a sale of the property to pay the same.” (Id. at p. 17.)
       Like this case, Horspool involved a nuisance abatement action in
which the appointment of a receiver was sought pursuant to Health and
Safety Code section 17980 et seq. (Horspool, supra, 223 Cal.App.4th at
p. 673.) The receiver requested an order approving the sale of the property.
The owners’ actions had made it impossible for the receiver to obtain
financing for the rehabilitation of the property. Thus, “an as-is sale to an
investor-buyer with the personal resources and willingness to complete
repairs was the best option.” (Id. at p. 677.) The receiver had identified a
buyer who was “willing to purchase the . . . property, ‘as is,’ for $75,000, and
to fund the cost of repairs, under the oversight of the receiver.” The court
approved the sale of the property “ ‘as is,’ free and clear of all liens and
encumbrances.” (Ibid.) On appeal, the appellate court opined that the sale
order was appealable as a collateral matter involving the sale of assets. (Id.
at p. 683.) The matter was also moot because the sale of the property had
become final due to the appellant’s inaction in obtaining an undertaking to
stay the trial court proceedings. (Id. at p. 685.)
      The receivership order in this case is much more preliminary than
those at issue in Fish and Horspool. No sale has been approved by the court,
and there are multiple possibilities regarding the terms and consequences of
any such future sale. Indeed, there is a question, given the complexities of
the properties, whether a buyer can even be found at all. Since it is clear
that further judicial action must still be taken with respect to the approval
and permitted terms of any sale, the challenged receivership order is not final
as to sale of the properties.




                                        31
      For similar reasons, the order that Hoffman vacate the properties is not
final on the issue of possession. As we noted above, Hoffman’s physical
possession and use has always been contingent on the remediation plans for
the properties. The court made its May 2021 order because it concluded that
the time had come to ready the properties for possible sale and that it was
not feasible to market the properties with Hoffman in residence. But the
future of the properties is entirely unclear. As the court itself noted, the
receiver might not find a buyer, and the Lagunitas Project could “come in and
offer pennies on the dollar and maybe get a bargain.” Or the receiver might
be unable to find any buyer. Under either scenario, Hoffman might be able to
regain physical possession of at least portions of the properties as an artist in
residence or as the owner. Since it is not clear that the order removing
Hoffman from the properties is dispositive regarding his rights to possession,
it is not final for purposes of the collateral order doctrine.
      Having concluded that the receivership order is neither final nor
collateral, we dismiss the appeal. In taking this action, we recognize that we
could treat this appeal as a petition for extraordinary writ and reach the
merits of Hoffman’s challenges to the receivership order. We decline to do so
for all of the reasons discussed herein. “ ‘The interests of clients, counsel, and
the courts are best served by maintaining, to the extent possible, bright-line
rules which distinguish between appealable and nonappealable orders. To
treat the instant appeal as a writ application would obliterate that bright line
and encourage parties to knowingly appeal from nonappealable orders, safe
in the knowledge that their appeal will be “saved by the appellate courts.”
We cannot condone or encourage such practice.’ ” (Winn, supra, 163
Cal.App.4th at p. 301.)




                                        32
      Hoffman is, beyond doubt, an exceedingly sympathetic individual who
has achieved many extraordinary things in his lifetime. However, as stated
above, in receivership proceedings such as this, the superior court is required
to weigh the equities of the case based on all materials facts and relevant
legal principles, exercising its discretion to make “informed, intelligent, and
just” decisions. (Gonzalez, supra, 43 Cal.4th at p. 931.) We see no valid
reason to interfere prematurely in this complex, equitable process, and many
reasons such an unduly proactive approach could interfere with the superior
court’s ability to reach the best and timeliest solution “in the interest of
fairness, justice[,] and the rights of the respective parties.” (Ibid.)
                                        III.
                                 DISPOSITION
      The appeal is dismissed. The parties shall bear their own costs on
appeal.




                                        33
                                                WISS, J.


WE CONCUR:




MARGULIES, ACTING P.J.



BANKE, J.




A163281N





 Judge of the San Francisco Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           34